DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 16/201,697 filed on January 4, 2021. Claim 1 is cancelled. Claims 2 and 11 are amended. Claims 2-21 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
The arguments with respect to the rejection of Claims 2-21 under 35 U.S.C. 103 have been fully considered by the Examiner but are not persuasive.
Specifically, on page 10 of the response filed January 4, 2021, Applicant argues, “However, none of the cited portions of Sekiguchi teach or suggest that a second portion of the media content will be streamed while the recorded portion is transmitted. Sekiguchi states that if ‘a portion of the media content may be unavailable, that portion, or all, of the media content may be designated as to be recorded.’ That is, Sekiguchi teaches only designation of a future portion to be recorded, and does not teach or suggest that the media content is received for recording while a different portion continues to be streamed.” The Examiner respectfully disagrees. While not explicitly stated, it is understood by one of ordinary skill in the art that the feature “wherein the at least the portion of the first excess portion of the electronic media item is transmitted while the second portion of the electronic media item continues to be streamed” is implicitly taught by the combination of Lesser, Sekiguchi and Bangole. Paragraph 43 of Lesser states:
“A client downloads the remaining part of the stream from the distributed  playback server. The client can then stop the connection such as by leaving, for example, a car or aircraft and the wireless connection is terminated when the client has moved far away from the car or aircraft. Then a useful wireless connection to the server in the car is not possible anymore. Due to the continue playing functionality, however, the user can continue to watch or listen to the media file (emphasis added).”
As shown, Lesser discloses that “the remaining part of the stream” is downloaded by the client from the playback server of the aircraft before the client leaves Lesser, “the remaining part of the stream” constitutes the remainder of the media file from the time “a continue playing indication” is received through the end of the media file (Lesser paragraph 37). Therefore, while Lesser discloses downloading the remaining portion of the media file before the client leaves the aircraft, Lesser does not explicitly disclose “transmitting, based at least in part on the identifying, at least a portion of the first excess portion of the electronic media item to the personal electronic device via the first communication connection to be stored in an access-controlled media file, wherein the first excess portion corresponds to an end of the electronic media item and a second portion of the electronic media item is between the current playback position and a start of the first excess portion, the second portion of the electronic media item corresponding to the first remaining time period of the travel segment, wherein the at least the portion of the first excess portion of the electronic media item is transmitted while the second portion of the electronic media item continues to be streamed (emphasis added).” 
In the same field of endeavor, Figure 5 and the associated disclosure in paragraphs 63-89 of Sekiguchi describe a process for implementing “an interactive media guidance application that is based upon a current location, a destination, and/or an arrival time of a traveling user”, through which a traveling user selects media content for viewing from a pre-arrival guide (Step 514) and the selected media content may be presented (Step 520). In relation to the process of Figure 5, Paragraph 86 of Sekiguchi states:
“In some embodiments, when media content is selected from a pre-arrival guide and a portion of the media content is presented, it may be determined whether any portion of the media content may not be available to the user. This unavailability may be for any reason such as the user arriving at the destination before the media content presentation is complete, the user having to stop the presentation of the media content before the presentation is complete (e.g., because the user has to switch trains, walk for some final portion of the trip, etc.), the media content signal being lost ( e.g., due to a train entering a tunnel, a vehicle going to an area outside of a wireless network, etc.), broadcasting restrictions ( e.g., blackouts of sporting events), etc. If it is determined that a portion of the media content may be unavailable, that portion, or all, of the media content may be designated as to be recorded (emphasis added).”
Sekiguchi explicitly contemplates downloading only “that portion”, i.e., a first excess portion, of the media content that will be unavailable because the user has arrived at the destination before playback of the media content has completed. While not explicitly stated in either reference, in modifying the system of Lesser to download only the portion of the media file that will be unavailable due to the user arriving at the destination before playback is completed as taught by Sekiguchi, one or ordinary skill in the art would contemplate downloading “that portion” of the media file that extends beyond the arrival of the user at the destination, i.e., the excess portion, to the client while streaming of the media file to the client continues because downloading only the excess portion without continuing streaming of the media file would result in the user missing a portion of the media file between the moment the determination is made to download the excess portion and the arrival of the user at the destination, which is clearly undesirable.
Further, on page 10 of the response filed January 4, 2021, Applicant additionally argues, “Although Sekiguchi does not explicitly say when the determination or the recording is performed, it appears to focus on disruptive events at the time that they Sekiguchi and associated disclosure in paragraphs 90-92 illustrate and describe the pre-arrival guide used in the process of Figure 5. As shown in Figure 7, pre-arrival guide 700 includes “an arrival time indicator 704 to indicate the determined arrival time at the destination 703.” Paragraph 92 states:
“As shown in FIG. 9, in some embodiments, if user selects media content that will end after the arrival time, the user may be prompted with a prompt 902 to indicate whether the user wants to start recording the media content before the user gets to the destination. The user may respond to the prompt by selecting one of buttons 904 and 906. If the user selects to record the media content, recording may be configured as described above in connection with FIG. 5 (emphasis added).”  
As evidenced by Figures 7-9 and the associated disclosure, Sekiguchi clearly contemplates and suggests that the determination that a portion of the media content selected from the pre-arrival guide for presentation may not be available because of arrival at the destination before presentation of the content is completed is predictive, i.e., that the determination that the user will arrive at the destination before the media content presentation is complete occurs prior to the user arriving at the destination.
Therefore, the combination of Lesser, Sekiguchi and Bangole suggests the limitation “wherein the at least the portion of the first excess portion of the electronic media item is transmitted while the second portion of the electronic media item continues to be streamed”. The rejection of Claims 2-21 under 35 U.S.C. 103 is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-7, 10-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lesser et al., Pub. No. US 2013/0117354 A1, hereby “Lesser”, in view of Sekiguchi, Pub. No. US 2009/0165049 A1, in further view of Bangole et al., Pub. No. US 2016/0127334 A1, hereby “Bangole”.

Regarding Claim 2, Lesser discloses “A method (Lesser paragraph 13: a method of operating a client device for playing media content), comprising:” and
“transmitting, based at least in part on the identifying, at least a portion of the first excess portion of the electronic media item to the personal electronic device via the first communication connection to be stored in an access-controlled media file, wherein the first excess portion corresponds to an end of the electronic media item... (Lesser figs. 1, 3 and 6 and paragraphs 8, 18-19, 35-37 and 43: in response to an indication received from detector 50, client 12 downloads the remaining part of content being streamed from playback server 10 of a vehicle entertainment system, wherein the remaining part comprises wherein the downloaded remaining part of the content is associated with one or more DRM rules controlling playback)”.
Lesser discloses streaming the media file over a wireless connection between the playback server and the client (Lesser paragraph 36) and further discloses that the indication to download the remaining part of the content may be provided by the detector automatically in response to detection of an event (Lesser paragraph 66), Lesser does not explicitly disclose “identifying, for a personal electronic device in a vehicle, that streaming of a first remaining portion of an electronic media item from a current playback position to the personal electronic device via a first communication connection will exceed a first remaining time period of a travel segment of the vehicle by a first excess portion, wherein the first communication connection comprises a first access point that is located in the vehicle (emphasis added);
transmitting, based at least in part on the identifying, at least a portion of the first excess portion of the electronic media item to the personal electronic device via the first communication connection to be stored in an access-controlled media file, wherein the first excess portion corresponds to an end of the electronic media item and a second portion of the electronic media item is between the current playback position and a start of the first excess portion, the second portion of the electronic media item corresponding to the first remaining time period of the travel segment, wherein the at least the portion of the first excess portion of the electronic media item is transmitted while the second portion of the electronic media item continues to be streamed (emphasis added)”.
In the same field of endeavor, Sekiguchi discloses “identifying, for a personal electronic device in a vehicle, that streaming of a first remaining portion of an electronic media item from a current playback position to the personal electronic device... will (Sekiguchi figs. 4 and 5 and paragraph 86: a determination is made that a portion of media content being presented to a user will be unavailable to the user, for example, because the user will arrive at a destination before the media content presentation is complete, i.e., a first remaining portion of an electronic media item from a current playback position will exceed a first remaining portion of a travel segment); and
“transmitting, based at least in part on the identifying, at least a portion of the first excess portion of the electronic media item to the personal electronic device..., wherein the first excess portion corresponds to an end of the electronic media item and a second portion of the electronic media item is between the current playback position and a start of the first excess portion, the second portion of the electronic media item corresponding to the first remaining time period of the travel segment, wherein the at least the portion of the first excess portion of the electronic media item is transmitted while the second portion of the electronic media item continues to be streamed (Sekiguchi figs. 4 and 5 and paragraph 86: “that portion” of the content that will be unavailable, e.g., the portion that would be played after arrival at the destination, is downloaded to a user equipment – while not explicitly stated, one or ordinary skill in the art would contemplate downloading the portion of the content that would be played after arrival at the destination while streaming of the content is continues until the end of the flight because the user would miss viewing a portion of the content if streaming was stopped before the end of the flight and only the portion extending beyond arrival at the destination is downloaded)”. 
Lesser to determine that the user will arrive at a destination before playback of the content from the streaming server will be completed and to download that portion of the content that will not be available to the user device for later playback as taught by Sekiguchi. One of ordinary skill in the art would have been motivated to combine determining that the user will arrive at a destination before playback of the content from the streaming server will be completed and downloading that portion of the content that will not be available to the user for later playback to allow the user to finish viewing the content after the flight has completed (Sekiguchi paragraph 86).
However, while Lesser discloses that the remaining part of the streaming content downloaded to the client can be associated with one or more DRM rules controlling playback (Lesser paragraphs 18-19) and further discloses that playback of the remaining part of the content is continued after the connection with the playback server is terminated (Lesser paragraphs 43 and 56-67), the combination of Lesser and Sekiguchi does not explicitly disclose “receiving, via a second communication connection, a request for resuming playback of the electronic media item, wherein the second communication connection is exclusive of the first access point; and 
transmitting a playback control code to the personal electronic device via the second communication connection, the playback control code specific to the stored access-controlled media file and permitting playback of the access-controlled media file at the personal electronic device.”
In the same field of endeavor, Bangole discloses “receiving… a request for resuming playback of the electronic media item… (Bangole fig. 8 and paragraphs 299-303: data center 171 receives a request from consumer device 60 to resume playback of encrypted content data stored in the consumer device); and
transmitting a playback control code to the personal electronic device…, the playback control code specific to the stored access-controlled media file and permitting playback of the access-controlled media file at the personal electronic device (Bangole fig. 8 and paragraphs 166 and 311: data center 171 transmits one or more keys for decrypting the encrypted content data to consumer device 60).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lesser, as modified by Sekiguchi to request, using a second connection that is exclusive of the access point of the vehicle, a decryption key to continue playback of the encrypted content data, as taught by Bangole. One of ordinary skill in the art would have been motivated to combine requesting a decryption key to continue playback of the encrypted content data to ensure the content is accessed in a manner consistent with access rights specified by a license associated with the content data (Bangole paragraph 192). While not explicitly stated, the request to continue playback is necessarily made using a second connection that is exclusive of the access point of the vehicle as the request occurs after the terminal has left the vehicle (Lesser paragraphs 43 and 56).

Regarding Claim 3, the combination of Lesser, Sekiguchi and Bangole discloses all of the limitations of Claim 2.
	Additionally, Lesser discloses “wherein the second communication connection comprises a second access point that is not located in the vehicle (Lesser paragraphs 43 and 56-58: the request to continue playback is necessarily made using a second connection that is exclusive of the access point of the vehicle as the request occurs after the terminal has left the vehicle; while not explicitly stated, one of ordinary skill in the art would readily understand that the second connection is established using an access point that is not in the vehicle, i.e., a second access point).”

Regarding Claim 4, the combination of Lesser, Sekiguchi and Bangole discloses all of the limitations of Claim 3.
	Additionally, Lesser discloses “wherein the first access point is associated with a first communication protocol and the second access point is associated with a second, different communication protocol (Lesser fig. 5 and paragraphs 35, 43, 56-58 and 78: client 12 comprises connection interface 20a, which is a small distance wireless connection interface such as a WLAN interface, that is utilized to establish the wireless connection with the playback server 10 as well as second connection interface 51, which is a large distance wireless communication interface such as a cellular telephone network interface; while not explicitly stated, one of ordinary skill in the art would readily understand that the second connection interface may be utilized to establish the second connection with a base station of the cellular telephone network, i.e., the second access point).”

Regarding Claim 5, the combination of Lesser, Sekiguchi and Bangole discloses all of the limitations of Claim 2.
	Additionally, Lesser discloses “determining whether to transmit the first excess portion of the electronic media item to the personal electronic device based on one or more of: availability of connectivity at a destination location of the travel segment; (Lesser paragraphs 50-54: a determination on whether to download the remaining part of the content may be made based on whether an Internet connection will be available at the playback location or whether the a playback server with the same content will be available at the playback location).

Regarding Claim 6, the combination of Lesser, Sekiguchi and Bangole discloses all of the limitations of Claim 2.
Additionally, Sekiguchi discloses “determining the first remaining time period of the travel segment of the vehicle based on at least one of a current vehicle location, a destination location, a current vehicle speed, or an estimated vehicle speed (Sekiguchi figs. 4 and 5 and paragraph 69: the arrival time of the user at the destination is determined based on a calculation of the time from the current location to the destination based on the distance and travel speed).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lesser to determine that the user will arrive at a destination before playback of the content from the streaming server will be completed and to download that portion of the content that will not be available to the user device for later playback as taught by Sekiguchi for the reasons set forth in the rejection of Claim 2. 

Regarding Claim 7, the combination of Lesser, Sekiguchi and Bangole discloses all of the limitations of Claim 2.
Additionally, Bangole discloses “wherein the access-controlled media file is encrypted and the playback control code comprises a decryption key of the access-controlled media file (Bangole fig. 8 and paragraph 311: data center 171 transmits one or more keys for decrypting the encrypted content-data to consumer device 60).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lesser, as modified by Mori, to request, using a second connection that is exclusive of the access point of the vehicle, a decryption key to continue playback of the encrypted content data, as taught by Bangole for the reasons set forth in the rejection of Claim 2.

Regarding Claim 10, the combination of Lesser, Sekiguchi and Bangole discloses all of the limitations of Claim 2.
Additionally, Lesser discloses “wherein the electronic media item comprises a series of related content items and the first remaining portion comprises at least a portion of a first item of the series of related content items (Lesser figs. 1-2 and paragraphs 20, 37-39 and 43: remaining content may include a playlist comprising a sequence of content items), the method further comprising:
transmitting at least a portion of a second, subsequent item of the series of related content items to the personal electronic device for storing in the access-controlled media file (Lesser figs. 1-2 and paragraphs 20, 37-39 and 43: one or more content items in the sequence of content items are downloaded to the client device).

Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 2.
Additionally, Lesser discloses “An apparatus (Lesser fig. 1 and paragraphs 35 and 88-89: playback server 10), comprising:
a processor (Lesser fig. 1 and paragraphs 35 and 81-89: playback server 10);
memory in electronic communication with the processor (Lesser fig. 1 and paragraphs 35 and 81-89: playback server 10); and
instructions stored in the memory and executable by the processor (Lesser fig. 1 and paragraphs 35 and 81-89: playback server 10).”

Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 16 is rejected for substantially the same reasons presented above with respect to Claim 7.

Insofar as it recites similar claim elements, Claim 19 is rejected for substantially the same reasons presented above with respect to Claim 10.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lesser, Sekiguchi and Bangole in view of Dankberg, Pub. No. US 2015/0127715 A1.

Regarding Claim 8, the combination of Lesser, Sekiguchi and Bangole discloses all of the limitations of Claim 2.
However, while Lesser, as modified by Bangole, discloses downloading and storing the remaining part of the content as an encrypted file on the client (Lesser paragraphs 18-19, Bangole paragraph 301), the combination of Lesser, Sekiguchi and Bangole does not explicitly disclose "wherein the access-controlled media file comprises one or more dictionary-coded data blocks and the playback control code comprises respective fingerprints for the one or more dictionary-coded data blocks.”
In a related field of endeavor, Dankberg discloses “wherein the access-controlled media file comprises one or more dictionary-coded data blocks and the playback control code comprises respective fingerprints for the one or more dictionary-coded data blocks (Dankberg figs. 1 and 6 paragraphs 38 and 50: one or more movies stored locally on a subscriber terminal 130 are compressed using dictionary coding and may be reconstructed using fingerprints received the dictionary server 120).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lesser, as modified by Sekiguchi and Bangole, to store the remaining part of the content on the client as a dictionary-coded file that may be reconstructed using fingerprints received in response to the playback request as taught by Dankberg because doing so constitutes a simple substitution of one known element (a dictionary-coded file reconstructed using fingerprints obtained from the content server) for another (an encrypted-file decrypted using a key received in response to the playback request) to obtain predictable and desirable results (secure storage of the remaining part of the content on the client). See KSR Int'l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 8.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lesser, Sekiguchi and Bangole in view of Rickelton-Abdi, Pub. No. 2010/0077463 A1.

Regarding Claim 9, the combination of Lesser, Sekiguchi and Bangole discloses all of the limitations of Claim 2.
However, while Lesser, as modified by Bangole, discloses downloading and storing the remaining part of the content as an encrypted file on the client (Lesser paragraphs 18-19, Bangole paragraph 301), the combination of Lesser, Sekiguchi and Bangole does not explicitly disclose “wherein the access-controlled media file comprises a locked media file and the playback control code comprises an authorization code.”
Rickelton-Abdi discloses “wherein the access-controlled media file comprises a locked media file and the playback control code comprises an authorization code (Rickelton-Abdi figs. 1 and 4 and paragraphs 43-45 and 48: a user enters authorization code 165 to unlock protected content for playback).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lesser, as modified by Sekiguchi and Bangole, to store the remaining part of the content on the client as a locked-media file that may be unlocked using an authorization code received in response to the playback request as taught by Rickelton-Abdi because doing so constitutes a simple substitution of one known element (a locked file that may be unlocked using an authorization code) for another (an encrypted-file decrypted using a key obtained in response to the playback request) to obtain predictable and desirable results (secure storage of the remaining part of the content on the client). See KSR Int'l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 9.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lesser, Sekiguchi and Bangole in view of Tang et al., Pat. No. US 2017/0034554 A1, hereby “Tang”.

Regarding Claim 20, the combination of Lesser, Sekiguchi and Bangole discloses all of the limitations of Claim 2.
However, while Bangole discloses downloading one or more decryption keys from a server to enable playback of content stored as encrypted data on a consumer device (Bangole paragraphs 301 and 311), the combination of Lesser, Sekiguchi and Bangole does not explicitly disclose “wherein the playback control code is associated with an expiry time relative to a time of receipt of the access-controlled media file.”
In the same field of endeavor, Tang discloses “wherein the playback control code is associated with an expiry time relative to a time of receipt of the access-controlled media file (Tang fig. 1 and paragraphs 29 and 78: decryption keys for locally stored media content are set to expire a predetermined period of time after the media content has been downloaded).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lesser, as modified by Sekiguchi and Bangole, to set the decryption keys to expire a predetermined amount of time after the content is downloaded as taught by Tang because doing so constitutes applying a known technique (associating content decryption keys with an expiration date) to known devices and/or methods (a method of operating a client device for playing media content) ready for improvement to yield predictable and desirable results (disabling playback of the remaining part of the content a predetermined amount of time after download). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Insofar as it recites similar claim elements, Claim 21 is rejected for substantially the same reasons presented above with respect to Claim 11.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449